Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 24, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                        Robert P. Young, Jr.
                                                                                                             Brian K. Zahra
  154576(18)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 154576
  v                                                                  COA: 332119
                                                                     Wayne CC: 09-004221-FC
  JOSHUA LOPP,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to file a pro se
  supplement to his application for leave to appeal is GRANTED. The supplement
  submitted on February 21, 2017, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 24, 2017
                                                                                Clerk